DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically claims 1 and 17, discloses receiving a set of data that comprises customer input selecting at least two products for purchase, however the data segregator wherein clause states, the data includes at least one of two products, payment amounts and payment recipients. However, payment amounts and payment recipient’s data was never received. Thus, it is unclear how the data that was never received can be segregated, thus making the claim indefinite. For the purposes of examination the subset of data includes at least two products.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1 and 17
segregating the set of data into at least two subsets of data according to which one of a plurality of available transmission channels is authorized to be used for each subset, wherein said subsets of data are in respect of at least one of the at least two products, payment amounts and payment recipients
 	The limitations of independent claim 1 and 17, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “commercial or legal interactions” and “managing interactions between people(following rules or instructions) because the claims recite receiving data, segregating data, transmitting data based on which one of a plurality of available transmission channels is “authorized” to be used. Segregating data according to appropriately available or authorized transmission channels, falls under: a commercial or legal interaction (use authorizations, or channels available based on contractual agreements), or managing interactions between people (interaction between customer purchasing a product and selecting appropriate (authorized) payment gateway to process a payment as additionally recited in the dependent claims). Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a data, interface, data segregator, and transmitter. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, segregating, transmitting, and processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of data, interface, data segregator, transmitter, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0049, 0050, and 0056] of the applicant’s specification for example at [0056]), “a merchant may log in to administrator 114 via a merchant device 102 such as from a desktop computer or mobile device, and manage aspects of
their online store..” or at [0050], discloses “In embodiments, a customer may interact through a customer device 150 (e.g., computer, laptop computer, mobile computing device, and the like), a
POS device 152 (e.g., retail device, a kiosk, an automated checkout system, and the like),
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claim 1 
receiving a set of data for a data transmission, wherein receiving a set of data comprises receiving customer input selecting at least two products for purchase;
transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset
processing each subset of data as a separate transaction
Claim 17
an interface for receiving a set of data for a data transmission, wherein the interface for receiving a set of data comprises an interface for receiving customer input selecting at least two products for purchase
a transmitter configured to transmit each subset of data over the one plurality of transmission channels authorized to be used for the subset.
Processing each subset of data as a separate transaction.            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2 – 16 and 18-27 appear to merely further limit the abstract idea.	 	As such, the analysis of dependent claims 2 – 16 and 18-27 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-27 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 16-20,21,25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (US 2015/0227957)

 	Claim 1, 17: Bradley discloses an automated data transmission method comprising:
 	 receiving a set of data for a data transmission, wherein receiving a set of data comprises receiving customer input selecting at least two products for purchase; (see for example [0034], discloses gas station purchases A & B(e.g. products) and restaurant purchases C & D)) 	segregating the set of data into at least two subsets of data according to which one of a plurality of available transmission channels is authorized to be used for each subset, wherein said subsets of data are in respect of at least one of the at least two products, payment amounts and payment recipients; (see for example [0035], discloses Payment splitting program 122 determines the amount and type of purchase requested at point of sale device 110. Payment splitting program then divides the transaction into a plurality of divided transactions so that each of the divided transactions conform to the rules enumerated in Table 1. For example, a requested purchase for groceries that total over $100 may be split into two smaller transactions. One transaction can be less than $20 and charged to the debit card so that the user gains a charge toward the monthly goal of 30 transactions. The second transaction represents the remainder of the transaction and charges to the Upromise card in order to contribute funds to the user's child's college fund.) Also at [0036], discloses payment splitting program 122 charges the food items to the card that is associated with credit institution server 130 that has reward points for grocery purchases and charges the nonperishable items to the card that is associated with credit institution server 132 that has the lower overall interest rate. As one of skill in the art will appreciate, end consumer merchants typically transfer information regarding the type(s) of item(s) purchased in a credit/debit transaction.)
  	transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset.(see for example [0040, discloses transmitting transactions to the point of sale device) 	processing each subset of data as a separate transaction.  (see for example [0040]sending the transactions and transmit a single confirmation)
 	Claim 2, 18: Bradley discloses the method of claim 1 wherein: 
segregating the set of data into at least two subsets comprises making a payment gateway decision by selecting at least two payment gateways from a plurality of available payment gateways to process the purchase of the at least two products, the payment gateway decision being made at least in part on the at least two products selected for purchase, such that each subset of data is associated with a respective selected payment gateway; ([0027, 0031], payment sources)
 	transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. (see for example [0034, 0037])

 	Claim 3,19: Bradley discloses the method of claim 2 wherein transmitting checkout information to the selected at least one of the plurality of available payment gateways comprises:
 	for each of the available payment gateways, transmitting data on the products for which the available payment gateway was selected; ([0037, 0038], transmitting payment)

 	Claim 4, 20: Bradley discloses the method of claim 2 wherein:
 	receiving customer input selecting at least two products for purchase comprises receiving customer input selecting a plurality of products; ([0034])
 	making the payment gateway decision comprises selecting a single payment gateway based on the plurality of products collectively. ([0040])

 	Claim 5, 21: Bradley discloses the method of claim 2 further comprising: 
 	configuring a checkout user interface to display the payment gateway decision to the customer. ([0031] manually entering into a payment splitting program by the user via a user interface)
  	Claims 9. 25. Bradley discloses the method of claim 2 wherein: receiving configuration inputs to configure how the payment gateway decision is made. ([0039])

 	Claim 10: Bradley discloses the method of claim 2 further comprising: providing a checkout user interface for receiving said customer input as a web page. [0034]

 	Claim 11, 26: Bradley discloses the method of claim 2 further comprising:
 	making the payment gateway decision is based on one or more configured preferences, said preferences being assigned as a product specific preference or as a default preference or a combination thereof.([0024, 0031])
 	Claim 16: Sproles discloses the method of claim 2 further comprising:
 aggregating data for multiple purchases before performing payment capture. ([0025)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-8 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2015/0227957) in view of Armes et al. (US 2012/0101916).

	Claims 6, 22: Bradley discloses the method of claim 2 but does not explicitly disclose wherein: making the payment gateway decision is based on a risk associated with a given product. 	However Armes disclose wherein: making the payment gateway decision is based on a risk associated with a given product. [0012] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Bradley  to have wherein: making the payment gateway decision is based on a risk associated with a given product in order to minimize cost. 

 	Claims 7, 23. Bradley disclose the method of claim 2 wherein: but does not explicitly disclose making the payment gateway decision is also based on customer information. 	However Armes discloses making the payment gateway decision is also based on customer information. [0012 and 0017] 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Bradley to have  included making the payment gateway decision is also based on customer information, in order to properly monetize and insuring that merchants/customers are appropriately billed. 
 	Claims 8, 24: Bradley discloses the method of claim 2 but does not explicitly disclose wherein: making the payment gateway decision is based on the respective associated costs of use of the two or more available payment gateways. 	However Armes discloses wherein: making the payment gateway decision is based on the respective associated costs of use of the two or more available payment gateways. [0021 and 0022]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Bradley to have included making the payment gateway decision is based on the respective associated costs of use of the two or more available payment gateways, in order to properly monetize and insuring that customers/merchants are appropriately billed. 

Claim(s) 12, 14, 15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2015/0227957) in view of Subbarayan et al. (US 2018/0174138)

 	Claim 12: Bradley discloses the method of claim 1 wherein:  but does not explicitly disclose 
 	segregating the set of data into at least two subsets comprises segregating data into at least two subsets based on payment recipient, each subset including data in respect of payment to a respective payment recipient; the method further comprising for each payment recipient, determining a respective payment gateway; wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. 
 	However Subbarayan discloses segregating the set of data into at least two subsets comprises segregating data into at least two subsets based on payment recipient, each subset including data in respect of payment to a respective payment recipient; [0032]
 	the method further comprising for each payment recipient, determining a respective payment gateway;[0030, 0035, 0106]
 	wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. ([0035, 0106])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Bradley a to have included segregating the set of data into at least two subsets comprises segregating data into at least two subsets based on payment recipient, each subset including data in respect of payment to a respective payment recipient; the method further comprising for each payment recipient, determining a respective payment gateway; wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway, in order to properly coordinate transactions. (see [0035] of Subbarayan)

	Claims 14 and 15: Sproles discloses the method of claim 1 wherein: but does not explicitly disclose segregating the set of data into at least two subsets comprises segregating data into a subset associated a payment to a digital media provider and a subset associated with a payment amount to a digital media creator; the method further comprising determining a respective payment gateway for the subset associated with payment to the digital media provider and for the subset associated with the payment to the digital media creator; wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway  	However Subbarayan teaches disclose segregating the set of data into at least two subsets comprises segregating data into a subset associated a payment to a  payment recipient and a subset associated with a payment amount to a another payment recipient; [0032]
 	the method further comprising determining a respective payment gateway for the subset associated with payment to the payment recipient and for the subset associated with the payment to another payment recipient; [0030, 0035, 0106]
 	wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway. ([0035, 0106]) 	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the payment recipient of the secondary reference(s) for the manual identification means of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious
 	Claim 27: Bradley does not explicitly disclose an e-commerce platform comprising the apparatus of claim 18.  However Subbarayan discloses an e-commerce platform comprising the apparatus of claim 18
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Bradley and Subbarayan to have included segregating the set of data into at least two subsets comprises segregating data into at least two subsets based on payment recipient, each subset including data in respect of payment to a respective payment recipient; the method further comprising for each payment recipient, determining a respective payment gateway; wherein transmitting each subset of data over the one of the plurality of transmission channels authorized to be used for the subset comprises transmitting the subset to the respective payment gateway, in order to give an application allowing entities to initiate purchases for goods or services. (see [0033] of Subbarayan)  


Response to Arguments
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive. The applicant argues the 101 rejection by arguing that the claims provide an improvement to the functioning of the computer or to any other technology by citing paragraphs [0006, 0094, 0096].and as stated by the applicant MPEP 2106.05(a) states, “ An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).”  However the Examiner respectfully disagrees the applicant’s added limitation of  “segregating the set of data into at least two subsets of data according to which one of a plurality of available  transmission channels is authorized to be used for each subset, wherein said subsets of data are in respect of at least one of the at least two products, payment amounts and payment recipients;” is not an unconventional technical solution. Nor is there technical improvements by the claims over the prior art in the updated rejection above. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).  As stated above the judicial exception of segregating the data (stated in the 101 rejection above) can not provide the improvement. The improvement must be provided by the additional elements. The other limitations in the applicants claim are merely insignificant extra solution activity. The other limitations in the applicant’s claims of receiving data, transmitting data, and processing data are merely data gathering limitations and as such are considered insignificant extra solution activity. - see MPEP 2106.05(g) 
 	As stated above the applicant has cited [0094 to 0096] of the applicant’s specification to provide support to an improvement to the functioning of the computer or any other technology, the Examiner respectfully disagrees and continues to argue the segregating step and as stated above the judicial exception cannot provide the improvement. Thus when considered individually and as a combination the claims are not integrated into a practical application.  The applicant continues to argue in reference to the data segregator and that it is not performing generic computer functions in any computer implementation.  However as stated in the 101 rejection the applicant’s invention is performed through generic computers (see applicant’s specification [0049, 0050, 0056]) and is merely performing generic computer functions. The applicant states that authorizing a plurality of transmission channels is not unconventional. Computers routinely require authorization to transmit data. Also as stated above the judicial exception alone cannot provide the improvement. Thus this argument is moot. The 35 U.S.C 101 rejection is maintained.  	The applicant argues in regards to the 102 rejection of the previous office action that the reference of Sproles does not disclose wherein said subsets of data are in respect of at least one of the at least two products, payment amounts and payment recipients, the Examiner respectfully disagrees, the limitation only requires at least one of…and the reference of Sproles discloses at least two products at [0027] Sproles discloses one or more products. However due to the updated rejection above this argument is moot. The applicant further argues claims 1, 17, 6-8, and 22-24 however these arguments are moot due to the updated rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A.P/Examiner, Art Unit 3621              

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621